Citation Nr: 0637815	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  04-07 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral knee pain.


REPRESENTATION

Veteran represented by: The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from January 1973 to December 
1995. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  

In July 2005, the veteran had a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is associated with the claims file. 

This claim was previously reopened and remanded for further 
development by the Board in October 2005.  The required 
development having been completed, this case is appropriately 
before the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).


FINDING OF FACT

The competent medical evidence of record does not show a 
current disability manifested by bilateral knee pain.


CONCLUSION OF LAW

A current disability manifested by bilateral knee pain was 
not incurred in or aggravated by service, nor may it be 
presumed to have been incurred therein. 
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  VCAA notice, consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

In the present case, the veteran received complete VCAA 
notice subsequent to the initial unfavorable AOJ decision.  
However, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Although full 
VCCA-complying notice was not provided prior to the initial 
adjudication of this claim, the veteran had ample opportunity 
to respond, supplement the record, and participate in the 
adjudicatory process after the notice was given, and the case 
was then readjudicated by the RO.  Prickett v. Nicholson, 20 
Vet.App. 370, 376 (2006). 

The RO provided the veteran with February and June 2006 
letters which fully notified the veteran of what is required 
to substantiate his claim.  VA specifically notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  He was also asked to 
submit any other information or evidence he considered 
relevant to his claim so that VA could help by getting that 
evidence.  The notification letters also specifically 
notified the veteran to provide any evidence in his 
possession that pertains to the claims.  Thus, the Board 
finds that VA fully notified the veteran of what is required 
to substantiate the claim for service connection. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.      § 3.159(b) require VA to review 
the information and the evidence presented with the claim and 
to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim and was provided with notice of the 
type of evidence necessary to establish an effective date in 
the June 2006 letter.  
 
VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  

In the present case, there are private treatment records and 
a VA examination.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

The veteran claims service connection for bilateral knee 
pain.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  
38 C.F.R. § 3.303(d) (2006).  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. 

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 
(1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also 38 C.F.R. § 3.102 (2006).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

An undated service medical record shows a history of 
arthritis and pain in joints starting in May of 1987 and 
becoming worse in May 1994.  

In a March 2003 letter, the veteran's co-worker, who is a 
nurse, stated that the veteran walks with a visible limp in 
the left knee increasing during the course of the day.  

In an April 2003 letter, the veteran stated that he 
complained to military physicians in-service of arthritis in 
the knee.  
  
At a July 2006 VA examination, the veteran described 
bilateral knee pain beginning in the 1980's.  He denied any 
injury to the knees at that time or during his military 
career.  He described the onset of the knee pain was very 
slow and gradual, but worsening over the years.  According to 
the veteran, his job as a medic aggravated his bilateral knee 
pain.  He denied any injuries to his knees since discharge. 

Upon examination, there was full extension of the knees 
bilaterally with flexion to 130 degrees. He had end of range 
pain bilaterally which was very mild.  The bilateral knees 
were without joint warmth, effusion, erythema, or crepitus.  
There was no ligamentous laxity in any ligaments as the knee 
was very stable in all directions.  X-rays of bilateral knees 
were normal.  The examiner stated that there was no clinical 
or radiographic evidence of knee pathology at this time.  The 
examiner opined that the bilateral knees were not related to 
service as he found no data to support any specific knee 
pathology.  

A review of the evidence shows that service connection 
bilateral knee pain is not warranted.  Service connection 
cannot be granted if there is no present disability.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).  
The Court has held that a condition or injury occurred in 
service alone is not enough; there must be a current 
disability resulting from that condition or injury.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).  Disability means 
"impairment in earnings capacity resulting from such diseases 
and injuries and their residual conditions in civil 
occupations."  38 C.F.R. 
§ 4.1; see Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 
2002) [Citing with approval VA's definition of "disability" 
in 38 C.F.R. § 4.1 and "increase in disability" in 38 C.F.R. 
§ 3.306(b)]; see also Leopoldo v. Brown, 4 Vet. App. 216, 219 
(1993) (A "disability" is a disease, injury, or other 
physical or mental defect.")  In the absence of proof of a 
present disability, there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Though the 
veteran complains of current bilateral knee pain and a March 
2003 letter from a nurse reported that the veteran walks with 
a visible limp in the left knee, there is no medical 
diagnosis of a current disability related to the knees.  
Rather, after a July 2006 examination, the VA examiner stated 
that there was no clinical or radiographic evidence of knee 
pathology and opined that the bilateral knees were not 
related to service as there was no data to support any 
specific knee pathology.  The veteran has not provided any 
alternative evidence of a diagnosis related to his knees.  
Therefore, as there is no medical evidence of a current 
bilateral knee disability, service connection for bilateral 
knee pain is not warranted.

Moreover, there is no evidence of any injury or bilateral 
knee pain in-service.  

The Board notes the veteran's argument that he has current 
bilateral knee pain which began in-service.  This 
determination, however, is not a matter for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). Thus, while the Board has considered the 
veteran's lay assertions, they do not outweigh the competent 
medical evidence of record which does not show that the 
veteran has a current disability or diagnosis. A competent 
medical expert makes this opinion and the Board is not free 
to substitute its own judgment for that of such an expert.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the 
veteran's service connection claim for bilateral knee pain.  
In making this decision, the Board has considered the 
benefit-of-the- doubt doctrine, but it does not apply here 
because the evidence is not in approximate balance.  See 
Gilbert, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2006).


ORDER

Service connection for bilateral knee pain is denied.





____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


